           Case 4:19-cv-01462-PJH Document 55 Filed 10/31/19 Page 1 of 5



 1   Christopher W. Keegan (SBN 232045)
     chris.keegan@kirkland.com
 2   KIRKLAND & ELLIS LLP
     555 California Street
 3   San Francisco, CA 94104
     Telephone: (415) 439-1400
 4
     Gregg F. LoCascio, P.C. (pro hac vice)
 5
     gregg.locascio@kirkland.com
 6   Sean M. McEldowney (pro hac vice)
     sean.mceldowney@kirkland.com
 7   Alexia R. Brancato (pro hac vice)
     alexia.brancato@kirkland.com
 8   KIRKLAND & ELLIS LLP
     1301 Pennsylvania Avenue, N.W.
 9   Washington, D.C. 20004
     Telephone: (202) 389-5000
10
     Attorneys for Defendant Zoox, Inc.
11

12
                                  UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
14

15
     TESLA, INC., a Delaware Corporation,         )   Case No. 4:19-cv-01462-PJH
16                                                )
                   Plaintiff,                     )   STIPULATION FOR THE EXTENSION
17                                                )   OF TIME FOR DEFENDANTS TO
            vs.                                   )   ANSWER, MOVE, OR OTHERWISE
18                                                )   RESPOND TO THE COMPLAINT
     ZOOX, INC., a Delaware Corporation; SCOTT    )
19
     TURNER, an individual; SYDNEY COOPER, an )
20   individual; CHRISTIAN DEMENT, an individual; )
     and, CRAIG EMIGH, an individual,             )
21                                                )
                   Defendants.                    )
22                                                )
                                                  )
23

24

25

26

27

28

     STIPULATION FOR EXTENSION OF TIME                                 CASE NO. 4:19-CV-01462-PJH
           Case 4:19-cv-01462-PJH Document 55 Filed 10/31/19 Page 2 of 5



 1          Pursuant to Local Rule 6-1(a), it is hereby stipulated by and between Plaintiff Tesla, Inc.
 2   (“Tesla”) and Defendants Zoox, Inc., Scott Turner, Sydney Cooper, and Craig Emigh
 3   (“Defendants”), through their respective attorneys, that:
 4          WHEREAS, Tesla filed a Complaint in the above-captioned case on March 20, 2019;
 5          WHEREAS, Tesla and Defendants have previously agreed to extend Defendants’ time to
 6   respond to the Complaint on multiple occasions;
 7          WHEREAS, on September 27, 2019, Tesla and Defendants agreed to extend Defendants’
 8   time to respond to the Complaint to October 31, 2019;
 9          WHEREAS, the parties have met, conferred, and agree to extend Defendants’ time to
10   respond to the Complaint to November 22, 2019; and
11          WHEREAS, the stipulated extension will not alter the date of any event or any deadline
12   already fixed by Court order.
13          NOW, THEREFORE IT IS HEREBY STIPULATED AND AGREED THAT Defendants’
14   response to the Complaint is due on November 22, 2019.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION FOR EXTENSION OF TIME                                       CASE NO. 4:19-CV-01462-PJH
           Case 4:19-cv-01462-PJH Document 55 Filed 10/31/19 Page 3 of 5



 1    DATED: October 31, 2019
 2    /s/ Christopher W. Keegan                   /s/ Zachary J. Alinder
 3    Christopher W. Keegan (SBN 232045)          Zachary J. Alinder (SBN 209009)
      chris.keegan@kirkland.com                   zalinder@sideman.com
 4    KIRKLAND & ELLIS LLP                        Lyndsey C. Heaton (SBN 262883)
      555 California Street                       lheaton@sideman.com
 5    San Francisco, California 94104             SIDEMAN & BANCROFT LLP
      Telephone: (415) 439-1400                   One Embarcadero Center, 22 Fl.
 6                                                San Francisco, California 94111
 7    Gregg F. LoCascio, P.C. (pro hac vice)      Telephone: (415) 392-1960
      gregg.locascio@kirkland.com
 8    Sean M. McEldowney (pro hac vice)           Attorneys for Plaintiff Tesla, Inc.
      sean.mceldowney@kirkland.com
 9    Alexia R. Brancato (pro hac vice)
      alexia.brancato@kirkland.com
10
      KIRKLAND & ELLIS LLP
11    1301 Pennsylvania Avenue, N.W.
      Washington, D.C. 20004
12    Telephone: (202) 389-5000

13    Attorneys for Defendant Zoox, Inc.
14

15    /s/ Adam S. Cashman
      Adam S. Cashman
16    acashman@singercashman.com
      Doug Tilley
17    dtilley@singercashman.com
      SINGER CASHMAN LLP
18
      601 Montgomery Street, Suite 1950
19    San Francisco, California 94111
      Telephone: (415) 500-6080
20    Attorneys for Defendants Scott Turner,
      Sydney Cooper, and Craig Emigh
21

22

23

24

25

26

27

28

     STIPULATION FOR EXTENSION OF TIME                               CASE NO. 4:19-CV-01462-PJH
           Case 4:19-cv-01462-PJH Document 55 Filed 10/31/19 Page 4 of 5



 1                                            ATTESTATION
 2          Pursuant to Local Rule 5-1(i)(3), I attest that I am the ECF user whose user ID and password

 3   are being used in the electronic filing of this document, and further attest that I have obtained the

 4   concurrence in the filing of the document from the other signatory.

 5
                                                  /s/ Christopher W. Keegan
 6                                                Christopher W. Keegan
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ATTESTATION                                                                CASE NO. 4:19-CV-01462-PJH
           Case 4:19-cv-01462-PJH Document 55 Filed 10/31/19 Page 5 of 5



 1                                       CERTIFICATE OF SERVICE
 2             On October 31, 2019, I electronically filed the foregoing with the Clerk of the Court by using

 3   the CM/ECF system which will send a notice of electronic filing to all persons registered for ECF.

 4   All copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so

 5   served.

 6
                                                    /s/ Christopher W. Keegan
 7                                                  Christopher W. Keegan
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CERTIFICATE OF SERVICE                                                       CASE NO. 4:19-CV-01462-PJH
